DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steen et al. 2014/0103645.
In regard to claim 16, Steen et al. discloses a method for blocking rotation of a first tubular, comprising:
positioning a key 24 within a recess 16 of the first tubular 12;
securing the key 24 within the recess 16 via a retention fastener 34;
securing the key within the recess via an installation fastener 36, the installation fastener being installed at a first position less than a threshold (see paragraph 42);
engaging a box end 14 of a second tubular with a pin end 12 of the first tubular; and

In regard to claim 17, wherein the key 24 rotates about the retention fastener 34 in response to movement of the installation fastener to the second position.
In regard to claim 18, further comprising:
forming the recess 16 in the first tubular 12.
In regard to claim 19, further comprising:
providing, to a well site, the first tubular 12, the first tubular having the key 24 installed within the recess 16 and being secured to the first tubular via the retention fastener 34 and the installation fastener 36.
In regard to claim 20, wherein at least one of the retention fastener 34 or the installation fastener comprises a bolt 36 (see fig. 4).
Double Patenting
Claims 1-6 and 16-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 and 16-20 of copending Application No. 16/922,473 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Allowable Subject Matter
Claims 7-15 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steen, DeBerry and Ellisor disclose similar couplings that are common and well known in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679